109 Ga. App. 137 (1964)
135 S.E.2d 521
WHIDDON
v.
COTTON STATES MUTUAL INSURANCE COMPANY.
40564.
Court of Appeals of Georgia.
Decided February 13, 1964.
*138 Ford & Houston, P. B. Ford, for plaintiff in error.
Marion L. Bridges, contra.
JORDAN, Judge.
This case is controlled by the decision of the Supreme Court of Georgia in Bullard v. Life &c. Ins. Co., 178 Ga. 673, 674 (173 S.E. 855), in which Justice Gilbert said: "In arriving at the true interpretation of a contract, words usually bear their `usual and common signification.' In common parlance, or according to usual signification of the word, an `automobile' is not a `motorcycle.' Both are `motor-driven' vehicles, but not all `motor-driven' vehicles are `automobiles' nor are all `motorcycles.' Had it been the intention of the parties that the insurance should cover accidents in riding a motorcycle, the policy would properly have used the words `motor-driven vehicles.'"
Any language used by this court in Carter v. State, 12 Ga. App. 430 (78 S.E. 205) and Bonds v. State, 16 Ga. App. 401 (85 S.E. 629), relied upon by plaintiff in error, in conflict with the above must yield to the clear cut subsequent ruling of the Supreme Court in Bullard, 178 Ga. 673, supra.
The trial court did not err in sustaining the general demurrer to the petition.
Judgment affirmed. Bell, P. J., and Eberhardt, J., concur.